Murphy, P. J.
(dissenting). I agree with the dissenting memorandum. of Justice Lupiano and I would add the following comments.
For purposes of this discussion, all questions of credibility will be resolved in plaintiffs’ favor. Thus, it will be assumed that defendant instructed his children not to accept service. It will be also assumed that the children picked up the summons and complaint and turned them over to defendant. The more narrow issue thus presented is whether the children’s evasiveness may be charged to defendant so as to validate service that is otherwise deficient under CPLR 308 (subd 2).
Generally, where a defendant resists service, a summons may validly be left within his immediate reach (McDonald v Ames Supply Co., 22 NY2d 111, 115; Matter of Turecamo, 96 Misc 2d 120). However, in this case, the summons was not left within the immediate reach of the defendant; it was placed near his children. Assuming that the children were “person[s] of suitable age and discretion” to accept service under CPLR 308 (subd 2), the principle recognized in the McDonald case (supra) should not be extended to evasive action taken by third persons on a defendant’s behalf. Even if the actions of these third parties are concededly evasive, the courts should, as a matter of policy, refuse to predicate service on such evasiveness. While a reason*365able assumption can be made that an evasive defendant will be apprised of the contents of a summons laid directly before him by a process server, the same may not be said about a summons set before an evasive third party. In such an instance, the courts may not proceed with the same degree of certitude that a defendant has received notice of the proceeding from the third person.
Therefore CPLR 302 (subd 2) should be construed quite strictly in this type of situation. Even though proper service was made upon defendant by mail, service was not delivered to a person of suitable age and discretion at his dwelling place. Even though defendant might have received actual knowledge of the summons left upon the stoop from his children, the fact remains that the strict requirements of CPLR 308 (subd 2) have not been met (Feinstein v Bergner, 48 NY2d 234, 241).
The motion to confirm should be denied and the motion to dismiss should be granted.